Cuyahoga App. No. 90575, 2007-0hio-6480. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee’s motion to strike appellant’s merit brief and motion for sanctions and attorney’s fees,
It is ordered by the court that the motion to strike appellant’s merit brief is granted and the motion for sanctions and attorney’s fees is denied.
Further, the court hereby returns this case to the regular docket under S.Ct.Prac.R. XIV(6). Appellant shall file a new brief within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI. As provided in S.Ct.Prac.R. VI(7), the court may dismiss this case or take other action if the parties fail to timely file merit briefs.